Citation Nr: 1041167	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-13 955	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement service connection for posttraumatic stress 
disorder. 

2.  Entitlement to service connection for erectile dysfunction.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for sleep apnea.

REPRESENTATION

Veteran represented by:  Sean A. Ravin, Attorney at Law

WITNESSES AT HEARING ON APPEAL

Veteran and D.M.
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1964 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in November 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.  

In a decision in November 2007, the Board determined that new and 
material evidence had been presented to reopen the claim of 
service connection for posttraumatic stress disorder, and then 
denied the claim on the merits.  The Board also denied the claims 
of service connection for erectile dysfunction, hypertension, 
sleep apnea, and a skin disease.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In a Memorandum Decision, dated in December 2009, the Court set 
aside the Board's decision, and remanded the case for 
readjudication consistent with the Court's decision.  The Court 
did not disturb the Board's finding to reopen the claim of 
service connection for posttraumatic stress disorder.  Also, the 
Court noted that the Veteran through counsel did not raise on 
appeal the claim of service connection for a skin disease, and 
therefore the claim was deemed abandoned and the Board decision 
denying the claim was affirmed.  Cromer V. Nicholson, 19 Vet. 
App. 215, 217 (2005).  

The appeal is REMANDED to the RO. 





Other Preliminary Matters 

In the rating decision in November 2004, the RO also denied 
service connection for schizophrenia with depression.  In May 
2007, after the Veteran perfected an appeal of the claim, the 
Veteran in writing withdrew the claim.  In its decision in May 
2007, the Board noted that the claim had been withdrawn from the 
appeal.  As the claim was final adjudicated under 38 C.F.R. 
§ 3.160(d), finality has attached and the claim falls outside of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (multiple diagnoses 
that differ from the claimed condition do not necessarily 
represent wholly separate claims and should be properly 
adjudicated).  As the Veteran through counsel did not raise the 
claim on appeal to the Court, the Board is not further addressing 
the claim.  


REMAND

In its Memorandum Decision, the Court determined that the Board 
erroneously relied on the findings of an inadequate VA 
examination in October 2005.  The Court found that the VA 
examiner did not appear to have considered all of the Veteran's 
alleged in-service stressors and then based his conclusion on an 
inaccurate factual predicate that the only in-service stressor 
was an argument that the Veteran had with a superior officer.  

Given the nature of the deficiency cited in the Memorandum 
Decision, the Board finds that another VA examination is in 
order.

The claims of service connection for erectile dysfunction, 
hypertension, and sleep apnea, which the Veteran asserts are 
secondary to posttraumatic stress disorder, are inextricably 
intertwined with the claim of service connection for 
posttraumatic stress disorder.  A decision on these claims is 
deferred pending final adjudication of the claim of service for 
posttraumatic stress disorder.

To comply with the Court's Order, the case is REMANDED for the 
following action:
1.  Obtain the Veteran's remaining service 
personnel records.  If the records do not 
exist or further attempts to obtain the 
records would be futile, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).

2.  Request from the appropriate federal 
custodian the deck log entries of the USS 
Duluth (LPD-6) for the following: 

Encountering a minefield in entering 
the harbor in Da Nang on May 28, 
1967; 

Operation BEAR BITE (June 2 to June 
12, 1967);

Operation Bear CLAW (July 3 to July 
19, 1967);

Operation BEACON GUIDE (July 21 to 
July 31, 1967);

Operation BEACON GATE (August 7 to 
15, 1967);

Operation BEACON POINT (September 1 
to 10, 1967); 

Operation BALLISTIC CHARGE (September 
16 to 29, 1967); and, 

Operation BASTION HILL (October 10 to 
November 1, 1967.

If the records do not exist or further 
attempts to obtain the records would be 
futile, notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

3.  Obtain VA records since May 2007. 

4.  Afford the Veteran a VA examination by 
a psychiatrist, including psychological 
testing for posttraumatic stress disorder, 
to determine:

Whether it is at least as likely as not 
that the Veteran has posttraumatic stress 
disorder, including the adequacy of the 
alleged in-service stressors, in 
accordance with DSM-IV due to the alleged 
noncombat stressors, but stressors which 
include the fear of hostile military 
action. 

The VA psychiatrist is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of the diagnosis as it is to 
find against the diagnosis. 








In formulating the diagnosis, the VA 
psychiatrist is to consider the following 
stressors identified by the 
Veteran: 

The experiences of jungle survivor 
school before deployment to the 
waters of Vietnam; 

Learning later that the ship had 
sailed through a mine field in Da 
Nang harbor;

The conflict with the Engineer 
Officer of the ship about a report on 
the readiness of a life boat; 

The ship came under enemy shore fire, 
but was not hit; 

Assisted wounded Marines to sick bay; 
and, 

On alert at a machine gun post for 
Vietnamese small boats approaching 
the ship. 

In formulating the diagnosis, the VA 
psychiatrist is asked to comment on the 
validity of the psychology testing in 
determining the diagnosis. 

And if the Veteran has some symptoms of 
posttraumatic stress disorder, but does 
not meet the criteria for a diagnosis 
under DSM-IV, then the VA psychiatrist is 
asked to explain what diagnostic criteria 
are not met.




The claims folder must be reviewed by the 
VA psychiatrist.  

5.  After completing the above 
development, adjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnish the Veteran and his 
attorney a supplemental statement of the 
case and return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be and handled in an 
expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).


